DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 2, 2022 has been entered.

       Response to Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 10, 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, US 2017/0132449, in view of Jin, US 2017/0364763. 

Regarding Claim 1, Jiang (Fig. 3) teaches an electronic device comprising: 
a display (2) including a touch panel (e.g., Screen 2 comprised of touch detection units 21); 
a fingerprint sensor (3) configured to sense a fingerprint input through a partial area of the display (e.g., Fingerprint detection component 3 senses a fingerprint placed on preset screen region; par. 0033); 
a touch sensor (21) configured to sense a signal related to a touch (e.g., Touch detection units 21 detect touch; par. 0032-0033); and 
a touch IC (4) configured to: 
control the touch sensor to detect an input by an external object with respect to the partial area of the display while the processor is in a low power state (e.g., Processor 4 is considered a “touch IC.”  It transmits a turn-on signal to touch detection units 21 in the preset region when screen 2 is in a sleep mode, which is considered a “lower power state”; par. 0033), 
activate only the partial area of the display while the processor is in the low power state (e.g., After touch signal is received, it is determined whether a touch is placed on the preset screen region.  If so, only the touch detection units 21 in the preset screen region are turned on while the touch detection units in the remaining regions are turned off.  Thus, only the partial area of the display is activated while in sleep state; par. 0034), determine whether the input with respect to the partial area is caused by a fingertip and determine whether the input corresponds to a particular gesture, while the application processor is in the low power state (e.g., Determination of whether finger was placed on the preset region decided by fingerprint detection component 3 so that inadvertent touches are voided; par. 0032.  The placing of a fingerprint on the preset region equates to a “particular gesture.”  This process is happening while in sleep mode; par. 0033), 
discard the input without authentication when the input is not caused by the fingerprint or the input is different from the particular gesture such that the application processor remains in the low power state (e.g., Inadvertent touches placed on fingerprint detection circuit 3 that are not fingerprints are ignored; par. 0032.  This is equivalent to “discarding the input without authentication”), and 
allow the fingerprint sensor to obtain fingerprint information of the input, when the input is caused by the fingerprint and the input corresponds to the particular gesture (e.g., Processor 4 compares fingerprint data to reference data; par. 0034), and 
wherein the determining of whether the input with respect to the partial area is the fingertip comprises: 
detecting a pattern drawn on the external object (e.g., Fingerprint pattern on the fingertip; par. 0034), and 
determining whether the pattern of the external object is a fingerprint by comparing the detected pattern of the external object with a previously-stored pattern (e.g., Obtained fingerprint information compared to reference data; par. 0034).  

Jiang does not teach an application processor; 
display drive circuit electrically connected to the display to drive the display; and
wherein the fingerprint sensor obtains fingerprint information of the input using light output from the partial area of the display and provides the fingerprint information to the application processor, when the input by the external object is caused by the fingertip, and wherein the application processor authenticates the fingerprint information for unlocking the electronic device. 

However, Jin (Figs. 12-14) teaches an application processor (120); 
display drive circuit (e.g., Display Driver Integrated Chip (DDI) 169) electrically connected to the display to drive the display (e.g., DDI drives the display; par. 0132); and
wherein the fingerprint sensor (180) obtains fingerprint information of the input using light output from the partial area of the display (e.g., Fingerprint sensor 180 has a light emitting receiving unit for receiving light from a fingerprint placed on a partial area of the display.  Processor 120 receives the light information and performs fingerprint authentication; par. 0062-0063), and provides the fingerprint information to the application processor (120), when the input by the external object is caused by the fingertip, and wherein the application processor authenticates the fingerprint information for unlocking the electronic device (e.g., Fingerprint authentication allows the screen to be unlocked; par. 0310). 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Jiang with the above teachings of Jin.  Jin teaches that the application processor allows a user interface (UI) to be displayed so that the user can see a fingerprint authentication area (par. 0156).  Moreover, Jin teaches that the 
display drive circuit allows for the display to be driven with data (par. 0132), which is necessary for seeing images.  Lastly, Jin teaches that its fingerprint sensor allows the specific area where the user places his or her finger to change color so that it provides for a more intuitive interface (par. 0005, 0127). 

Regarding Claim 2, Jiang in view of Jin teaches the electronic device of claim 1.

Jin (Fig. 14) further teaches wherein the touch sensor is further configured to wake up the application processor when the input by the external object is caused by the fingertip (e.g., Display control unit 123 of processor 120 outputs a guide UI when fingerprint is authenticated; par. 0156.  This is considered “waking up” the application processor).  

Regarding Claim 3, Jiang in view of Jin teaches the electronic device of claim 1.

Jin (Fig. 14) further teaches wherein the application processor (120) of Jin would be configured to unlock the electronic device when the fingerprint information matches previously-stored information (e.g., Upon verification of the fingerprint, processor 120 unlocks the screen; par. 0310).  

The same rationale to combine Jiang with Jin stated in claim 1 applies here and will not be repeated. 

Regarding Claim 4, Jiang in view of Jin teaches the electronic device of claim 1.

Jiang (Fig. 3) further teaches wherein the touch sensor is further configured to determine that the input by the external object is caused by the fingertip when a specified touch event by the external object is detected in a specified area of the touch panel while the processor is in the low power state (e.g., Touch event in preset screen region while in sleep mode; par. 0032-0033).  

Regarding Claim 5, Jiang in view of Jin teaches the electronic device of claim 1.
Jin (Fig. 13) further teaches wherein the display drive circuit includes at least a part of a display driver IC (DDI) (DDI; par. 0132) or a back light (BL) IC.  

Regarding Claim 7, Jiang in view of Jin teaches the electronic device of claim 1.

The combined invention further teaches wherein the touch sensor (121; Jiang) is further configured to control the display drive circuit (DDI, Jin) such that the display is driven in a normal power mode when the input by the external object caused by the fingertip is detected while the display is driven in a low power mode (e.g., In the combined invention, after a touch is detected by the fingerprint sensor of Jiang during the low power mode, the DDI of Jin changes the display state of the fingerprint identification area; par. 0146.  This is considered a “normal power mode”).    

Regarding Claim 10, Jiang in view of Jin teaches the electronic device of claim 1.

Jin (Fig. 13) further teaches wherein the display drive circuit (DDI) is configured to remove a screen output while being driven in a low power mode (e.g., In sleep mode, there is no output to the screen; par. 0033) and to drive the display to emit the light for detecting a pattern of the external object (e.g., Fingerprint sensor 180 has a light emitting unit that allows the fingerprint pattern to be detected; par. 0062-0063).  This process would take place during the lower power mode of Jiang, as stated in claim 1.  The claim limitations would therefore be achieved. 
The same rationale to combine Jiang with JIn stated in claim 1 applies here and will not be repeated. 

Regarding Claim 12, Jiang in view of Jin teaches the electronic device of claim 1.

Jiang (Fig. 3) further teaches wherein the fingerprint sensor is configured to: detect a pattern of the external object (e.g., Fingerprint of finger; par. 0032), and determine whether the pattern of the external object corresponds to a fingerprint of the fingertip by comparing the pattern of the external object with a previously-stored pattern (e.g., Fingerprint data compared to reference data; par. 0034).  

Regarding Claim 15, Jiang (Fig. 3) teaches a method for recognizing a fingerprint in an electronic device including a touch sensor (4), a display (2), a fingerprint sensor (3), the method comprising: 
detecting an input by an external object with respect to a partial area of the display when the application processor is in a low power state (e.g., Processor 4 is considered a “touch IC.”  It transmits a turn-on signal to touch detection units 21 in the preset region when screen 2 is in a sleep mode, which is considered a “lower power state”; par. 0033); 
activating only the partial area of the display while the processor is in the low power state (e.g., After touch signal is received, it is determined whether a touch is placed on the preset screen region.  If so, only the touch detection units 21 in the preset screen region are turned on while the touch detection units in the remaining regions are turned off.  Thus, only the partial area of the display is activated while in the sleep mode; par. 0034); 
determining whether the input with respect to the partial area is caused by a fingertip and determining whether the input corresponds to a particular gesture, while the application processor is in the low power state (e.g., Determination of whether finger was placed on preset region determined by fingerprint detection component 3 so that inadvertent touches are voided; par. 0032.  The placing of a fingerprint on the preset region equates to a “particular gesture.”  This process is happening while in sleep mode; par. 0033); 
discarding the input without authentication, when the input is not caused by the fingerprint or the input is different from the particular gesture such that the application processor remains in the low power state (e.g., Inadvertent touches placed on fingerprint detection circuit 3 that are not fingerprints are ignored; par. 0032.  This is equivalent to “discarding the input without authentication”); and 
allowing the fingerprint sensor to obtain fingerprint information of the input, when the input is caused by the fingerprint and the input corresponds to the particular gesture (e.g., Processor 4 compares fingerprint data to reference data; par. 0034); and wherein the determining of whether the input with respect to the partial area is caused by the fingertip comprises: 
detecting a pattern drawn on the external object (e.g., Fingerprint pattern on the fingertip; par. 0034), and determining whether the pattern of the external object is a fingerprint by comparing the detected pattern of the external object with a previously- stored pattern (e.g., Obtained fingerprint information compared to reference data; par. 0034).  

Jiang does not teach an application processor; and wherein the fingerprint sensor obtains fingerprint information of the input using light output from the partial area of the display and provides the fingerprint information to the application processor, when the input by the external object is caused by the fingertip , and wherein the application processor authenticates the fingerprint information for unlocking the electronic device. 

However, Jin (Figs. 13-14) teaches an application processor (120); and wherein the fingerprint sensor (180) obtains fingerprint information of the input using light output from the partial area of the display and provides the fingerprint information to the application processor (120), when the input by the external object is caused by the fingertip , and wherein the application processor authenticates the fingerprint information for unlocking the electronic device (e.g., Fingerprint sensor 180 has a light emitting receiving unit for receiving light from a fingerprint placed on a partial area of the display.  Processor 120 receives the light information and performs fingerprint authentication; par. 0062-0063.  Fingerprint authentication allows the screen to be unlocked; par. 0310).

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Jiang with the above teachings of Jin.  Jin teaches that the application processor allows a user interface (UI) to be displayed so that the user can see a fingerprint authentication area (par. 0156).  Moreover, Jin teaches that the 
display drive circuit allows for the display to be driven with data (par. 0132), which is necessary for seeing images.  Lastly, Jin teaches that its fingerprint sensor allows the specific area where the user places his or her finger to change color so that it provides for a more intuitive interface (par. 0005, 0127). 

Regarding Claim 17, Jiang in view of Jin teaches the method of claim 15. 

Jiang (Fig. 3) further teaches wherein the allowing of the fingerprint sensor to obtain fingerprint information of the input comprises: activating the fingerprint sensor, and allowing the fingerprint sensor to obtain the fingerprint information of the input (e.g., Fingerprint detection component 3 is activated by processor 4 upon user’s fingerprint in the preset screen region; par. 0032).   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Jin, as applied to claim 1 above, and in further view of He, US 2017/0220838. 

Regarding Claim 6, Jiang in view of Jin teaches the electronic device of claim 1, but does not teach wherein at least a portion of the partial area of the display overlaps the fingerprint sensor.

However, He (Figs. 1-3) further teaches wherein at least a portion of the partial area of the display overlaps the fingerprint sensor (e.g., As shown in Fig. 2C, fingerprint sensor may be positioned underneath the display screen.  Therefore, at least part of the touch area on the display overlaps the fingerprint sensor). 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Jiang in view of Jin with the above features of He.  Having the fingerprint sensor underneath the area of contact of the display allows for faster processing of the fingerprint identification. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Jin, as applied to claim 1 above, and in further view of Cho, US 2017/0024597. 

Regarding Claim 8, Jiang in view of Jin teaches the electronic device of claim 1, but does not teach further comprising:
-a power management IC (PMIC) configured to supply power to the touch
panel, a touch IC, the display, the display drive circuit, the fingerprint sensor and the
processor,
-wherein the display drive circuit is configured to drive the display using power
supplied from the PMIC when the input caused by the fingertip is detected while the
display is driven using power supplied from a power management circuit in the
display drive circuit.

However, Cho (Fig. 1) teaches further comprising:
-a power management IC (PMIC) (PMIC; par. 0099) configured to supply power to the touch panel, the touch IC, the display, the display drive circuit, the fingerprint sensor and the processor (e.g., PMIC supplies power to the entire device after receiving power from battery 196; par. 0102),
-wherein the display drive circuit is configured to drive the display using power supplied from the PMIC when the input caused by the fingertip is detected while the display is driven using power supplied from a power management circuit in the display drive circuit (par. 0102).

In the combined invention, the power management IC of Cho would provide power to all the components of Jiang and Jin.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Jiang in view of Jin with the above teachings of Cho.  A power source provides power to all the components of the display so that the display can function. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Jin, as applied to claim 1 above, and in further view of Chen, US 2018/0151155. 

Regarding Claim 9, Jiang in view of Jin teaches the electronic device of claim 1, but does not teach wherein the display drive circuit is configured to change a gamma value to be applied to the display when the input caused by the fingertip is detected while the display is driven in a low power mode.

However, Chen teaches the concept of different gamma voltages for different display modes (abstract).  Thus, in the combined invention, each display mode would have its own gamma value.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Jiang in view of Jin with the above teachings of Chen.  Chen suggests that this helps reduce cost and flickering (par. 0015). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Jin, as applied to claim 1 above, and in further view of Rutkowski, US 2010/0323431, and in further view of Chen, and in further view of Tsai, US 2011/0102671. 

Regarding Claim 11, Jiang in view of Jin teaches the electronic device of claim 1, but does not teach wherein the display drive circuit is configured to store information on whether the display drive circuit is busy, a gamma value corresponding to a low power mode, a gamma value corresponding to a normal power mode, and at least two registers associated with driving sequences for the display.

However, Rutkowski teaches the concept of transmitting a busy signal from a display driver (par. 0043).  In the combined invention, the display driver of Jin would provide a busy signal when it is performing other tasks.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Jiang in view of Jin with the above teachings of Rutkowski.  Rutkowski teaches that this allows the display drive circuit to provide a busy signal when multiple tasks are requested (par. 0043). 

Jiang in view Jin and in further of Rutkowski does not teach a gamma value corresponding to a low power mode, a gamma value corresponding to a normal power mode.  

However, Chen teaches the concept of different gamma values associated with different display modes that are stored in memory (abstract).  In the combined invention, the busy signal of Rutkowski and the gamma values of Chen would be stored in memory.   The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Jiang in view of Jin and in further view of Rutkowski with the above teachings of Chen.  Chen suggests that this helps reduce cost and flickering (par. 0015).  
Jiang in view of Jin and in further view of Rutkowski and in further view of Chen does not teach at least two registers associated with driving sequences for the display.  

However, Tsai (Fig. 2) teaches the concept of a first memory and second memory used for storing different image sequences (par. 0032).  

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Jiang in view Jin and in further view of Rutkowski and in further view of Chen with the above teachings of Tsai.  Tsai suggests that this helps reduce power consumption (par. 0032). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Jin, as applied to claim 1 above, and in further view of Moon, US 2013/0290761. 

Regarding Claim 13, Jiang in view of Jin teaches the electronic device of claim 1, but does not teach wherein the application processor is electrically connected to the display drive circuit through a touch IC.

However, Moon (Fig. 1) teaches wherein the application processor (30) is electrically connected to the display drive circuit through a touch IC (e.g., System Controller 30 is connected to touch sensor controller 20, which is considered a “touch IC.”  Touch sensor controller 30 must be connected to the display drive circuit of display unit 40 so that the display drive circuit knows whether to display the sleep release screen; par. 0047). 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Jiang in view of Jin with the above teachings of Moon.  Moon suggests that this technique allows the display drive circuit to drive the display to depict a sleep release screen (par. 0047). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Jin and in further view of Moon, as applied to claim 13 above, and in further view of Rutkowski. 

Regarding Claim 14, Jiang in view of Jin and in further view of Moon teaches the electronic device of claim 13, but does not teach wherein the display drive circuit is configured to transmit a signal representing a busy state to the application processor when another request is received from the application processor while operation requested by the touch IC is performed.

However, Rutkowski teaches the concept of a transmitting a busy signal from a display driver (par. 0043).  In the combined invention, the display driver would provide a busy signal when it is performing other tasks.  The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Jiang in view of Jin and in further view of Moon with the above teachings of Rutkowski.  Rutkowski teaches that this allows the display drive circuit to provide a busy signal when multiple tasks are requested (par. 0043). 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant specifically argues that Li, US 2018/0165507, and Xu, US 2018/0196990, do not teach the claim limitations (Applicant’s Remarks 8).  However, the combination of Jiang, US 2017/0132449, and Jin, US 2017/0364763, meets these limitations.  For example, Jiang teaches the limitation “activate only the partial area of the display while the processor is in low power state.”  In Jiang, only the touch detection units 21 of the preset screen region are turned on (activated) when the user places his or her finger on the fingerprint sensor 3 (par. 0032-0033).  The remaining touch detection units 21 are turned off.  Fig. 3 of Jiang is shown below.  Fig. 3 clearly shows darkened touch detection units outside the preset screen region that represents an off state and undarkened set of touch detection units in the preset screen region that correspond to an on state.  

    PNG
    media_image1.png
    406
    524
    media_image1.png
    Greyscale

Accordingly, Examiner respectfully disagrees with Applicant. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        May 6, 2022